 In the Matter of CERTAIN-TEED PRODUCTS CORPORATIONandORDER OFRAILWAY C9NDUCTORSIn the Matter Of CERTAIN-TEED PRODUCTS CORPORATIONandBROTHER-HOOD OF LOCOMOTIVE ENGINEERSIn the Matter of CERTAIN-TEED PRODUCTS CORPORATIONandINTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN &HELPERS, A. F. OF L., LOCAL #577In the Matter Of CERTAIN-TEED PRODUCTS CORPORATIONandFEDERALLABOR UNION #23272, AFFILIATED WITH A. F. OF L.Cases Nos. R-4795 through R-4798 respectively.-Decided March, 15,1943Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord unions. recognition because of claim that Board was without jurisdic-tion and units proposed were inappropriate; intervening labor organizationwhich did not appear by counsel at the hearing but claimed to representemployees within one of the units, accorded place on ballot; election necessary.UnitsAppropriatefor CollectiveBargaining:(1) employees engaged as switch-ing foremen, switchmen, and student switchmen; (2) locomotive engineers,firemen, and helpers, operating Diesel locomotives; (3) drivers of automotiveand 'tractor equipment.Practice and Procedure:petition of one of the labor organizations involved dis-missed when unit proposed was found inappropriate and it had not made asubstantial showing of representation in the proposed unit.Mr. E. A. Simpson,of Amarillo, Tex., for the Company.Mr. H. R. Taylor,of Amarillo, Tex., for the Conductors.Mr. J. A. Kowalski,of Emporia, Kans., for the Engineers.Mr. Phil Taylor,of Amarillo, Tex., for the Teamsters.Messrs. Arvil Ingeand W. W.Finch,both of Amarillo, Tex., for theFederal Local.Mr. David V. Easton,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by Order of Railway Conductors, hereincalled the Conductors,- Brotherhood of Locomotive Engineers, herein48 N. L. H. B., No. 10.43 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the Engineers, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers, Local Union #577, herein called theTeamsters, and Federal Labor Union #23272, affiliated with the A. F.of L., herein called the Federal Local, alleging that questions' affectingcommerce had arisen concerning the representation of employees ofCertain-Teed Products Corporation, Pantex Ordnance Plant, Ama-rillo, Texas, herein called the Company, the National Labor RelationsBoard consolidated the cases and provided for an appropriate hearingupon -due notice before' Elmer Davis, Trial Examiner.Said hearingwas, held at Amarillo, Texas, on January 21, 22, and 23, 1943.TheCompany, the Conductors, the Engineers, the Teamsters, and the Fed-eral Local appeared, participated, and were afforded full opportunityto be heard, to examine and' cross-examine witnesses, and to introduceevidence bearing on the issues. -Brotherhood of Railroad Trainmen,.herein called the B. R. T., moved to intervene and requested permis-sion to file a brief; it did not appear by counsel at the hearing. In itsmotion to intervene, the B. R. T. moved to dismiss the petition of theConductors on the ground that it was premature.The Trial Examinergranted the motion of the B. R. T. to intervene and the request to filea brief.He reserved ruling on the motion to dismiss the petition ofthe Conductors for the Board.The Company moved to dismiss allpetitions on the ground that the Board does not have jurisdiction inthis proceeding inasmuch as the Company is not engaged in interstatecommerce, and also, that the units sought by the petitioners are inap-propriate.The Trial Examiner reserved "rulings on these motions forthe Board.For reasons appearing below, the motion of the B. R. T.to dismiss the petition of the Conductors, and the motions of the Com-pany to dismiss the petitions of,the Conductors, the Engineers, and theTeamsters, are denied; the motion of the Company to dismiss the peti-tion of the Federal Local is granted.The Trial Examiner's rulingsmade at the- hearing are free from prejudicial error and are herebyaffirmed.The Company, the B. R. T., the Conductors, and the Engineers, filedbriefs which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCertain-Teed Products Corporation is a Maryland corporationlicensed to do business in Texas, with its principal offices at Chicago,Illinois.It is normally engaged in the manufacture, sale, and distri-bution of building materials and roofing, with plants -in 10 States anddistributing outlets in every State. In addition to its normal opera- CERTAIN-TEED PRODUCT'S CORPORATION45tions; it operates Linder a prime contract with the United States Gov-ernment thePantexOrdnance Plant, Amarillo, Texas, with which weare concerned herein.The Pantex Ordnance Plant is an ammunition facility which wasbuilt and is wholly owned by the United States Government.TheCompany operates said plant under the supervision of the OrdnanceDepartment.The plant receives the component parts of aerial bombs,loads and finishes them, and then delivers them to the Ordnance De-partment, which directs the shipment.The raw materials used inthese operations originate primarily in States other than Texas, beingbrought to the plant by rail and truck: The Company is paid a fixedfee for the operation of the plant, and has no authority to order rawmaterials or ship finished products; these operations are under thecontrol of the Ordnance Department. The pay roll of the Companyis in excessof $50,000 weekly.The Company contends that it is notengaged in interstate commerce within the meaning of the NationalLabor Relations Act.However, in view of the foregoing, we find thatthe Company is engaged in commerce within the meaning of the Act.'II.THE ORGANIZATIONS INVOLVEDOrder of Railway Conductors, Brotherhood of Railroad Trainmen,and Brotherhood of Locomotive Engineers are unaffiliated labor or-ganizations, admitting to membership employees of the Company.International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers, Local Union #577 and Federal Labor Union #23272,are both labor organizations affiliated with the American Federation,cfLabor, admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company refuses to recognize any of the petitioning unions un-less they are certified by the Board. These refusals are based upon itscontentions that (a) the Company is not engaged in .interstate com-merce, and (b)' a plant-wide unit is the appropriate one.2Statements of the Field Examiner, introduced into evidence at thehearing indicate that the Conductors, the L+'ngineers, and the Teamsterseach represent a substantial number of employees in the units claimed1 SeeMatterofUnited States Cartridge CompanyandInternational Brotherhood ofElectricalWorkers,Local UnionNo. 1, A. F. of L..,42 N. L. R. B. 191, citing N. L.R. B.v. Fainblatt,306 U S 601.2The Company, at the hearing, withdrew a further objectionto recognizing the Team-sters and Engineers based on theclaim thatless than50 percentof the employees in theunits proposed by these unions had been hired.The B. R T.,in its motion to intervene,also movedto dismiss the petition of theConductorsas premature.The motion is denied,as the record does not support the con-tention ofthe B. R. T. r46DEICISIONS OF NATIONAL LABOR RELATIONS BOARDby each and hereinafter found appropriate.3A further statement ofthe Field Examiner introduced into evidence, indicates that the FederalLocal does not represent a substantial number of employees in the unitwhich it seeks as appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the mean ing-V Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Company alleges that the appropriate units should be plant-wide; for this reason, it contends that the units sought by all peti-tioners herein are inappropriate.The Conductors, in their original petition, sought a unit comprisedof yard conductors, yard brakemen or switchmen, engine foremen,and helpers.At the hearing, it amended its petition to conform withthe testimony therein, and now seeks to represent a unit comprised ofswitching foremen, switchmen, and student switchmen, these beingthe classifications used by the Company to describe the unit originallysought by the Conductors.The B. R. T. did not raise any questionwith regard to the appropriateness of the unit sought by the Con-ductors.The duties of the employees sought by the Conductors aremuch the same as those of yardmen employed in a railroad terminal.They handle the switching, couple cars, set hand brakes, give necessarysignals, flag crossings, and attend to all matters necessitated by theirswitching activities.We have heretofore on several occasions foundthat the unit sought by the Conductors, under its more common no-menclature, constituted an appropriate unit.5We find that a unit con-sisting of all employees of the Company engaged as switching fore-men, switchmen, and student switchmen, constitute a unit appropriate8The Field Examiner reported" that the Conductors submitted a petition signed by 59 26percent of the employees in a unit hereinafter found appropriate, appearing upon the payroll of the Company of October 12, 1942.All signatures were apparently genuine andoriginalThe B. R. T ; although claiming an interest in this unit, submitted no evidenceto the Field Examiner in support thereof, its claim of interest is set forth in its motionto intervene, wherein it alleges that it represents six employees in the unit hereinafterfound appropriateThe Field Examiner reported that the Engineers submitted authorization cards bearingapparently genuine oiigmal signatures signed by 91.66 percent of the employees on thepay roll of the Company of December 31, 1942, in the unit hereinafter found appropriate.The Field Examiner reported that the Teamsters submitted application cards bearingapparently genuine original signatures signed by 50 percent of the employees on the payroll of the Company of June 16, 1942, in a unit hereinafter found appropriate.'The Field Examiner reported that on the basis of a spot-check the Federal Localsubmitted application cards bearing apparently genuine original signatures signed byappioximately 22 3 percent of the employees on the pay roll of the Company of January16, 1943, in the unit for which it petitions5 SeeMatter of Inspiration Consolidated Copper CompanyandBrotherhood of RailroadTiasnmen,44 N L. R B. 1160 at1175 ;.Matter of.Atlas Powder. Company and-Brotherhoodof Rary oad Ti aanmen, 42N. L. R. B. 127.- CERTAIN-TEEDPRODUCTS CORPORATION47for the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.eThe Engineers originally sought a unit comprising all locomotiveengineers and firemen operating Diesel locomotives.At the hearing itamended its petition to include helpers.These persons constitute theEngineer crews of the Diesel locomotives, the only type of locomotiveused by the Company, which operate within the plant. The Company,contends that this group 'and those in the units sought by the Conduc-tors should be integrated, and pointed to the fact that the Companyexpects a certain degree of interchangeability between the two.How-ever, the record does not disclose any instance where such interchange-ability had occurred, and the Company's manager of the Rail Trans-portation Division, admitted that it would never ask any employeewithin the Conductor's unit to operate a locomotive.We have, onseveral occasions, found that employees within the above-mentionedclassifications constitute an appropriate unit.? In view of the fore-going, we find that all employees of the Company engaged as locomo-tive engineers, firemen, and helpers, operating Diesel locomotives,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.The Teamsters contends that all employees engaged as drivers ofautomotive and tractor equipment constitute an appropriate unit.The Company employs drivers who operate automotive equipment tohaul material from point to point on the plant grounds.Anothergroup drives the tractors which are used for road work, grading, andsnow plowing.The record indicates that both groups have similarskills and that their work differs from that of other employees ofthe Company.We find, therefore, that all employees of the Companyengaged as drivers of automotive and tractor equipment constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.The Federal Local originally sought a unit comprised of productionand maintenance employees.At the hearing it amended its petitionand now alleges that a unit comprised of "all production and storeemployees with' the exception of clerical and supervisory employeesin these two classifications" constitutes an appropriate unit.Therecord discloses that the Federal Local seeks to include within thisunit laborers attached to the two departments, but exclude material9 Switching foremen are not considered as supervisory employees to be excluded fromthe unit, according to the ConductorsThis view was not contested in the recordTheydirect the switching and handling of cars in the reservation;they cannot hire and dis-charge.They woik as part of the yard group and are commonly known as yardconductors7Matter of Inspiration Consoltidated Copper_ Company,supra;Matter of KennecottCopper Corporation'and Brotherhood of Loconiotsie Firemen and Engineers,42 N L R B.386. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDcheckers and dunnage carpenters who are attached to the store's de-partment.The Federal Local includes within its membership em-ployees notcovered bycraft unions affiliated with the same parentbody.In some instances it may include employees normally withinsuch craft organizations,but only when the craft organization hasdiction over them.On the other hand, the Federal Local must relin-quish employees who are already members if a craft organizationdesires toclaim them.Craft organizations have either signified theirdesire to organize employees of the Company within the group soughtin the original petition, or in all probability may do so in the future.Because of this, the Federal Local decided to amend its petition.Therecord does not disclose whether or not the unit,as sought by theamended petition,is presently stabilized.Furthermore,and of equalimportance,the report of the FieldExaminers indicatesthat theFederal Local has not made a sufficiently substantial showing amongthe employees in the,unit it claims to warrant an election at this time.Therefore,we find that no question has arisen concerning the repre-sentation of employees of the Company,engaged within the unitsought by the Federal Local.We shall dismiss the petition of theFederal Local.V.THE DETERMINATION OF REPRESENTATIVESThe B. R. T., as heretofore stated, did not appear by counsel at thehearing.Its claims of representation were not checked by the FieldExaminer.However, in its motion to intervene,it alleged that itrepresented six employees within the unit sought by the Conductorsand hereinabove found appropriate.We shall accord the B. R. T.a place on the ballot.We shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the groups described below who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby8See footnote 4,supra. CERTAIN-TEED PRODUCTS CORPORATION49DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Certain-TeedProducts Corporation,Pantex Ordnance Plant, Amarillo,Texas, sepa-rate elections.by secret ballot shall be conducted as,soon as possible;but not later than thirty(30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSixteenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject toArticleIII, Section 10, of saidRules and Regulations,among the following groups ofemployees ofthe Company who were employed during the pay=roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off,and including employees in the,armedforces of the United States who present themselves in person at thepolls, but excluding those who have since quit or been discharged forcause:1.All employees of the Company engaged as switching foremen,switchmen,and student switchmen,to determine whether they desireto be represented by Order of Railway Conductors,or by Brotherhoodof Railroad Trainmen,for the purposes of collective bargaining, orby neither;2.All employees of the Company engaged as locomotive engineers,firemen,and helpers,operatingDiesel locomotives,to determinewhether or not they desire to be represented by Brotherhood of Loco-motive Engineers,for the purposes of collective bargaining;3.'All employees of the Company engaged as drivers of automotiveand tractor equipment, to determine whether or not they desire to berepresented by International Brotherhood of Teamsters,Chauffeurs,Warehousemen &- Helpers, Local Union # 577, affiliated with the Amer-ican Federation of Labor, for the purposes of collective bargaining.ORDERUpon the basis of the above findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Certain-Teed Products Corporation, Pantex Ord-nance Plant, Amarillo, Texas, filed by Federal Labor Union #23272,affiliated with the A. F. of L., be, and it hereby is, dismissed.